Exhibt 10.6




NON-EXCLUSIVE SOFTWARE RESELLER AGREEMENT

This Non-Exclusive Software Reseller Agreement (this "Agreement") is entered
into as of the date of approval Into the Innovative Litigation Services Reseller
Program (the "Effective Date"), by and between Innovative Litigation Services.
LLC., a Texas corporation having a primary place of business at 2540 King Arthur
Blvd. Suite 208, Lewisville, TX 75056 ("ILS ") and Litigation Dynamics, Inc.
("Reseller") having a primary place of business at 1572] Park Row, Suite 100,
Houston, TX 77084.

Background

A.

Innovative Litigation Services has developed and desires to advertise, promote,
market and distribute the company's services and products.

B.

Reseller desires to obtain the right to act as an independent Reseller of the
Products, with the non-exclusive right to market, promote and resell the
Products.

Agreement

Innovative Litigation Services and Reseller agree as follows:

APPOINTMENT AS A RESELLER. On the terms and subject to the conditions set forth
herein, Innovative Litigation Services appoints Reseller as an independent,
non-exclusive authorized Reseller of the Products in the geographic area
identified in the country entered into the online application hereto ("Market"),
and Reseller hereby accepts such appointment. Reseller may advertise, promote
and resell the Products solely to third party End Users within the Market. For
purposes of this Agreement, the teen "End User" means a person or entity that
desires to use or acquire the Products for its own use, rather than for resale
or distribution. Reseller may not authorize or appoint any dealers,
sub-resellers, agents, representatives, subcontractors, or other third parties
to advertise, promote, resell, or distribute the Products. All rights not
specifically granted by Innovative Litigation Services hereunder are reserved by
ILS. Without limiting the generality of the foregoing. Innovative Litigation
Services reserves the right to advertise, promote, market and distribute the
Products, and to appoint third parties to advertise, promote, market and
distribute the Products, worldwide, including in the Market. Further, Innovative
Litigation Services reserves the right, in its sole discretion, at any time and
from time to time, to modify any or all of the Products and Services it offers,
or to discontinue the service, support of publication, distribution, sale or
licensing of any or all of the Products without liability of any kind.

2.

CONSIDERATION. ORDERS AND DELIVERY. Reseller's initial price ("Price")for
Products shall be as set forth in a subsequent quarterly product and pricing
tables made available to reseller from OA w.ilstech.eom:rcscilerz,) website.
Reseller acknowledges that Innovative Litigation Services has the right, at any
time between quarterly updates, to modify any or all of the product and service
Prices. Innovative Litigation Services shall ship Products upon acceptance of
Reseller's written order and Reseller's payment in full, except as otherwise
mutually agreed in writing, for the Products. Reseller shall pay for the
Products in U.S. dollars in immediately available funds using a Visa,
MasterCard, or American Express Credit Card, or by wire transfer, or in such
other manner as Innovative Litigation Services may approve. Orders shall be
shipped F.O.B. ILS 's warehouse. Except as otherwise mutually agreed in writing,
Reseller shall be responsible for all costs associated with its performance of
this Agreement. All freight, insurance, duty and taxes applicable to Reseller's
purchase and sale of Products shall be paid by Reseller. Reseller will indemnify
and hold Innovative Litigation Services harmless from any obligation to pay any
governmental entity any employer statutory taxes, withholding taxes, social
security taxes or other taxes, levies or duties in connection with Reseller's
performance under this Agreement, and from any and all damages, losses.
liabilities and expenses (including reasonable attorneys' fees and costs of
litigation) arising out of or resulting therefrom.

3. MARKETING AND PROMOTION OF PRODUCTS

3.1

Promotion. Reseller shall use its best efforts to market and promote Products to
End Users in the Market, including by: (a) attendance by Reseller at trade shows
at which Reseller promotes the Products, (b) listing the Products in Reseller's
product lists and Reseller's other marketing materials, (c) advertising the
Products in trade journals, magazines, and other appropriate publications, and
(d) at ILS 's request, translating and distributing ILS 's press releases and
other publicity and sales materials in the Market.

3.2

Marketing Practices. Reseller will at all times perform hereunder in an ethical
and professional manner and in accordance with this Agreement and any guidelines
issued by ILS. Reseller will: (a) conduct business in a manner that reflects
favorably at all times on the Products and the good name, goodwill and
reputation of ILS ; (b) avoid deceptive, misleading or unethical practices that
are or might be detrimental to ILS , the Products or the public, including but
not limited to disparagement of Innovative Litigation Services or the Products;
(c) make no false or misleading representation with respect to Innovative
Litigation Services or the Products; and (d) make no representations with
respect to Innovative Litigation Services or the Products that are inconsistent
with ILS 's end user license agreement for the Products, promotional materials
and other literature distributed by ILS , including all liability limitations
and disclaimers contained in such materials.

3.3

Promotional Materials. Reseller consents to the listing of its business name.
address.phone number and web site addresses in such Innovative Litigation
Services advertising and promotional materials as Innovative Litigation Services
may determine in its sole discretion, including product literature and ILS 's
web sites. During the term of this Agreement, Innovative Litigation Services may
provide to Reseller promotional materials with respect to Products. Reseller may
not use the promotional materials for any purpose other than advertising and
promoting the Products to End Users in the Market. Notwithstanding anything to
the contrary herein, Reseller may not distribute any Reseller- created
promotional materials with respect to Innovative Litigation Services or the
Products without ILS 's prior written approval of such materials.

3.4

Permits. Licenses and Compliance with Laws. Reseller will, at its sole cost and
expense, obtain all permits and licenses necessary in connection with its
performance of this Agreement, and will comply with all applicable laws, rules
and regulations in the performance of this Agreement. Without limiting the
generality of the foregoing, Reseller will comply with all applicable export
laws. Without limiting the foregoing, Reseller agrees that it will not knowingly
export or re-export any Work Product or Products to any Country unless prior
written consent is given.

3.5

Privacy/Data Collection. Reseller will at all times during the term of this
Agreement maintain appropriate technical and organizational measures to protect
any End User data that it collects, accesses or processes in connection with
this Agreement against unauthorized or unlawful use, disclosure, processing or
alteration. Reseller will act only on ILS 's instructions in relation to the
collection, use, disclosure and processing of any such End User data, but in all
instances in accordance with all applicable laws, rules and regulations.

4.

RESALE OF PRODUCTS. Innovative Litigation Services shall provide copies of its
end user license agreements to Reseller upon written request. Reseller shall
promptly review such agreements and advise Innovative Litigation Services as to
what revisions, irany, should be made to the end user license agreements for
resale in the Market to ensure that the agreements comply with requirements of
local law in the Market, and that Innovative Litigation Services has protection
concerning proprietary rights, warranty disclaimers and limitations of liability
under such local law that are as least as stringent as the protection provided
by U.S. federal law and the laws of the State of Texas. Reseller may charge End
Users for Products at prices determined in Reseller's sole discretion. Reseller
may distribute Products solely by sale of Packages. For purposes of this
Agreement, a "Package" means physical or electronic media containing a
particular Product, related user documentation, and software provider's end user
license agreement as it may be modified by Innovative Litigation Services for
use in the Market. The relationship between the End User and Innovative
Litigation Services shall be as specified in the applicable Innovative
Litigation Services end user license agreement. Notwithstanding the foregoing,
as between Innovative Litigation Services and Reseller, Reseller shall be solely
responsible for providing customer support to End Users in the Market. Reseller
will notify Innovative Litigation Services immediately in the event that it is
unable to respond effectively to any End User request.

5.

RESALE OF SERVICES. Innovative Litigation Services provides services directly to
end users. Reseller may participate in the sale of these services based on the
price schedules listed on the reseller website. These services may not be
branded as resellers own services and must be direct billed to end user
customers. Implementation of customers' requests shall be documented and
explained from Reseller directly with ILS Employees. ILS is not responsible for
interaction with end user clients unless specifically authorized by ILS.
Notwithstanding the foregoing, as between Innovative Litigation Services and
Reseller, Reseller shall be solely responsible for providing customer support to
End Users in the Market. Reseller will notify Innovative Litigation Services
immediately in the event that it is unable to respond effectively to any End
User request.

6.

OWNERSHIP. As between innovative Litigation Services and Reseller, all right.
title and interest in and to the Products and associated Innovative Litigation
Services promotional materials and documentation, including without limitation
all copyrights, patent rights, trademark and service mark rights, trade secret
rights and other intellectual property rights are and will remain the property
of ILS or their rightful providers, and such items may only be used by Reseller
as expressly permitted hereunder. Reseller shall not remove, alter or otherwise
modify any copyright, trademark or other notices of proprietary interest
contained in the Products, Innovative Litigation Services promotional materials
and/or documentation.

7.

CONFIDENTIAL INFORMATION

7.1

"Confidential Information" Defined. "Confidential Information" includes: (a) the
Products; (b) any personally identifiable data or information regarding any End
User; (c) any and all information disclosed by Innovative Litigation Services to
Reseller, in whatever format, that is either identified as or would reasonably
be understood to be confidential and/or proprietary; (d) any notes, extracts,
analyses or materials prepared by Reseller which are copies of or derivative
works of Confidential Information or from which Confidential Information can be
inferred or otherwise understood; and (e) the terms and conditions of this
Agreement. "Confidential Information" does not include information received from
Innovative Litigation Services that Reseller can clearly establish by written
evidence: (x) is or becomes known to Reseller from a third party without an
obligation to maintain its confidentiality; (y) is or becomes generally known to
the public through no act or omission of Reseller; or (z) is independently
developed by Reseller without the use of Confidential Information.

7.2

Reseller's Obligations. Reseller will make no use of Confidential Information
for any purpose except as expressly authorized by this Agreement. Except as
expressly provided in this Agreement, Reseller will not discloseConfidential
Information to any third party and will protect and treat all Confidential
Information with the same degree of care as it uses to protect its own
confidential information of like importance, but in no event with less than
reasonable care. Except as expressly provided in this Agreement, Reseller will
not use, make or have made any copies of Confidential Information, in whole or
in part, without the prior written authorization of 1LS. In the event that
Reseller is required to disclose Confidential Information pursuant to law.
Reseller will notify Innovative Litigation Services of the required disclosure
with sufficient time for Innovative Litigation Services to seek relief, will
cooperate with Innovative Litigation Services in taking appropriate protective
measures, and will make such disclosure in a fashion that maximizes protection
of the Confidential Information from further disclosure.





8.

DISCLAIMER OF WARRANTIES. EXCEPT FOR THE EXPRESS WARRANTIES, IF ANY, MADE TO THE
END USER IN THE APPLICABLE. INNOVATIVE LITIGATION SERVICES END USER AGREEMENTS,
INNOVATIVE LITIGATION SERVICESMAKES NO OTHER WARRANTIES RELATING TO THE
PRODUCTS, EXPRESS OR IMPLIED. INNOVATIVE LITIGATION SERVICESDISCLAIMS AND
EXCLUDES ANY AND ALL IMPLIED WARRANTIES, INCLUDING BUT NOT LIMITED TO IMPLIED
WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE OR USE AND
NON-INFRINGEMENT. NO PERSON IS AUTHORIZED TO MAKE ANY OTHER WARRANTY OR
REPRESENTATION CONCERNING THE PRODUCTS OR THE MEDIA ON WHICH PRODUCTS ARE
SUPPLIED. RESELLER WILL MAKE NO WARRANTY, EXPRESS OR IMPLIED, ON BEHALF OF ILS.

9.

LIMITATION OF LIABILITY. [LS 'S AGGREGATE LIABILITY TO RESELLER UNDER THIS
AGREEMENT, WHETHER FOR BREACH OR IN TORT, IS LIMITED TO THE PRICE PAID BY
RESELLER FOR THE COPY OF THE PRODUCT WHICH GIVES RISE TO THE CLAIM. IN NO EVENT
WILL INNOVATIVE LITIGATION SERVICES BE LIABLE FOR ANY INDIRECT, PUNITIVE,
SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES IN CONNECTION WITH OR ARISING OUT
OF THIS AGREEMENT (INCLUDING LOSS OF BUSINESS, REVENUE, PROFITS, USE, DATA OR
OTHER ECONOMIC ADVANTAGE), HOWEVER CAUSED AND REGARDLESS OF THE THEORY OF
LIABILITY, EVEN IF INNOVATIVE LITIGATION SERVICESHAS BEEN PREVIOUSLY ADVISED OF
THE POSSIBILITY OF SUCH DAMAGES, AND EVEN IF ANY EXCLUSIVE REMEDY PROVIDED FOR
HEREIN FAILS OF ITS ESSENTIAL PURPOSE,

10.

INDEMNIFICATION BY RESELLER. Reseller will indemnify, defend and hold harmless
Innovative Litigation Services from and against any and all claims, damages and
expenses (including reasonable attorneys' fees and costs of litigation) by any
third party resulting from any acts or omissions of Reseller relating to its
activities in connection with this Agreement. Reseller's breach of this
Agreement, or Reseller's misrepresentations relating to ILS, the Services,
Products, or this Agreement, regardless of the form of action. Reseller will be
solely responsible for any claims, warranties or representations made by
Reseller or Reseller's representatives or agents which differ from the
warranties provided by Innovative Litigation Services in the applicable end user
license agreement.

INFRINGEMENT. Innovative Litigation Services agrees to defend or, at its option,
settle any claim or action against Reseller to the extent arising from a third
party claim that a permitted use of a Product by End Users infringes any U.S.
patent or copyright, provided Innovative Litigation Services has control of such
defense or settlement negotiations and Reseller gives Innovative Litigation
Services prompt notice of any such claim and provides reasonable assistance in
its defense. In the event of such a claim of infringement, ILS , at its option,
may provide Reseller with substitute Products reasonably satisfactory to
Reseller to replace those affected Products then in Reseller's inventory.
Innovative Litigation Services will not be liable under this Section if the
infringement arises out of Reseller's activities afterInnovative Litigation
Services has notified Reseller that innovative Litigation Services believes in
good faith that Reseller's activities will result in such infringement. The
foregoing states the entire liability of Innovative Litigation Services with
respect to infringement of intellectual property rights.

12.

INNOVATIVE LITIGATION SERVICESSUPPORT. Innovative Litigation Services shall
offer Reseller technical training for the Products from time to lime upon
reasonable request from Reseller at ILS 's then-current charges for such
training. All training will he at ILS 's offices unless ILS , in its sole
discretion, agrees to offer training at another location.

13.

INNOVATIVE LITIGATION SERVICESTRADEMARKS. "Innovative Litigation Services
Trademarks" means all names, marks, logos, designs. trade dress and other brand
designations used by Innovative Litigation Services in connection with its
products and services. In performing its obligations hereunder. Reseller may
refer to the Products by the associated Innovative Litigation Services
Trademarks, provided that such reference is not misleading and complies with any
guidelines issued by 1LS. Reseller is granted no right. title or license to, or
interest in. any Innovative Litigation Services Trademarks. Reseller
acknowledges and agrees that any use of the Innovative Litigation Services
Trademarks by Reseller will inure to the sole benefit of !LS . If Reseller
acquires any rights in any Innovative Litigation Services Trademarks by
operation of law or otherwise, it will immediately, at no cost or expense to
ILS. assign such rights to Innovative Litigation Services along with all
associated goodwill.

14.

RELATIONSHIP OF PARTIES. This Agreement does not constitute either party the
agent of the other, or create a partnership, joint venture or similar
relationship between the parties, and neither party will have the power to
obligate the other in any manner whatsoever. Reseller acknowledges and agrees
that its relationship with Innovative Litigation Services is that of an
independent contractor, and Reseller will not act in a manner that expresses or
implies a relationship other that that of an independent contractor. Innovative
Litigation Services and Resel ler acknowledge and agree that: (a) Reseller is
permitted to promote and sell products and services of companies other than ILS;
(b) Reseller is not required to promote Innovative Litigation Services products
or services exclusively; and (c) Reseller's decision to devote all or some of
its business efforts to the products or services of any particular company is
solely in the discretion of Reseller.

15.

Commissions: Agent shall be paid a 25% commission on all services and a 20%
commission on all software sales that are made by Agent during the term of this
agreement.

16.

TERM AND TERMINATION

14.1 Term. This Agreement shall be effective for a term of one year from the
Effective Date. It shall be automatically extended for further one-year terms
unless either party gives written notice to the other at least 60 days before
the expiration of the initial or any renewal term of the party's intent not to
renew.

 

14.2 Termination. Notwithstanding anything in this Agreement that may be
interpreted to the contrary, Innovative Litigation Services may terminate this
Agreement without cause and without liability upon 30 days' prior written notice
to Reseller. Either party may terminate this Agreement for any material breach
of the Agreement that is not cured to the non-breaching party's satisfaction
within 10 days of written notice that specifies the breach.

14.3

Effect of Termination. Upon termination of this Agreement, Reseller will cease
all advertising, marketing and resale of the Products. Termination of this
Agreement will not effect either party's rights or obligations with respect to
Products distributed by Reseller prior to the effective date of the termination.

14.4 No Liability for Termination. Neither party will be liable for any damages
arising out of the termination of this Agreement in accordance with this Section
14. Reseller acknowledges and agrees that Innovative Litigation Services is not
responsible for Reseller's dependence on revenues hereunder. and Reseller agrees
to release, hold harmless and indemnify Innovative Litigation Services from any
and all claims and liabilities relating to Reseller's revenues, financial
forecasts or economic value that may result from any termination by innovative
Litigation Services of this Agreement as permitted hereunder.

14.5

Survival. Expiration or termination of this Agreement will not relieve either
party from

its obligations arising hereunder prior to such expiration or termination.
Rights and obligations which by their nature should survive will remain in
effect after termination or expiration of this Agreement.

15.

ASSIGNMENT. Neither this Agreement nor any rights or obligations of Reseller
hereunder shall be assignable or transferable by Reseller. in whole or in part,
by operation of law or otherwise, without the prior written consent of ILS. Any
attempted assignment, subcontract or other transfer of this Agreement or any of
Reseller's rights or obligations hereunder will be void ab initio and will be
considered a material breach of this Agreement. This Agreement shall be binding
upon and inure to the benefit of the parties hereto and their permitted
successors and assigns.

16.

NOTICES. Any notices or other communications required or permitted hereunder
shall be in writing and personally delivered at the principal business addresses
designated at the beginning of this Agreement, or mailed by registered or
certified mail, return receipt requested, postage prepaid, at the address set
forth above, or to such other address or addresses as may be hereafter furnished
by one party to the other party in compliance with the terms hereof.
Notwithstanding the foregoing, Innovative Litigation Services may give notice of
changes in Prices, Service offerings, Product descriptions, order procedures,
delivery procedures and other routine events and procedures by way of printed
materials or newsletter.

17.

FORCE MAJEURE. Innovative Litigation Services shall not be liable for failure or
delay in performance of any of its obligations hereunder if such delay or
failure to perform is caused by circumstances beyond its control. Reseller shall
be required to accept any delayed shipment. lack of service, or delivery made
within a reasonable time.





18.

GOVERNING LAWS; ATTORNEYS' FEES. This Agreement shall be governed by and
construed and enforced in accordance with the laws of the State of Texas, U.S.A.
The parties agree that any legal action or proceeding with respect to this
Agreement may be initiated only in the federal or state courts located in the
State of Texas, County of Harris. By execution and delivery of this Agreement,
the parties submit to and accept with regard to any such action or preceding the
exclusive jurisdiction of such courts. If any legal action or proceeding is
initiated, the prevailing party shall be entitled to all attorney fees, court
costs, and expenses in addition to any other relief to which such prevailing
party may be entitled.

19.

EQUITABLE RELIEF. Reseller acknowledges that any breach or threatened breach of
this Agreement involving an unauthorized use of Confidential Information or
Innovative Litigation Services intellectual property will result in irreparable
harm to Innovative Litigation Services for which damages would not be an
adequate remedy, and therefore, in addition to its rights and remedies otherwise
available at law, Innovative Litigation Services will be entitled to seek
injunctive or other equitable relief, as appropriate, and Reseller hereby waives
the right to require Innovative Litigation Services to post a bond. If
Innovative Litigation Services seeks injunctive or other equitable relief in the
event of a breach or threatened breach of this Agreement by Reseller involving
an unauthorized use of Confidential Information or Innovative Litigation
Services intellectual property, Reseller agrees that it will not allege in any
such proceeding that ILS 's remedy at law is adequate. If Innovative Litigation
Services seeks any equitable remedies, it will not be precluded or prevented
from seeking remedies at law, nor will Innovative Litigation Services be deemed
to have made an election of remedies.

20.

ENTIRE AGREEMENT; WAIVER. This Agreement constitutes the entire agreement and
understanding of the parties with respect to the subject matter hereof and
supersedes and terminates all other prior commitments, arrangements or
understandings, both oral and written, between the parties with respect thereto.
This Agreement may not be modified or amended except by an instrument in writing
executed by each of the parties. None of the provisions of this Agreement shall
be deemed to have been waived by any act or acquiescence on the part of either
party, their agents or employees, but may be waived only by an instrument in
writing signed by an officer of the waiving party. No waiver of any provision of
this Agreement on one occasion shall constitute a waiver of any other provision
or of the same provision on another occasion.

AGENT: Litigation Dynamics, Inc.

ILS Technologies, LLC

By:

Title:

Date:

By:

Title:

Date:



